Toulmin, J.,
{charging jury, after stating the fads.) 1. In order to convict the defendant under this indictment, you must find him guilty of abducting the girl for the purpose of prostitution or concubinage, as hereafter defined., I hold that marriage as spoken of in the statute alleged to have been violated means a lawful marriage; and that could not, under the facts of this case, have been intended by him. You may dismiss that branch of the offense from your minds.
2. You must believe from the evidence beyond a reasonable doubt, before you can convict the defendant for abducting the girl for purposes of prostitution, that he abducted her, not merely for illicit intercourse with her himself, but for the purpose of prostitution, which means the common indiscriminate intercourse with men, and not with one man. In other words, if defendant’s purpose was to have sexual intercourse with her himself only, he would not be guilty of abducting her for purposes of prostitution, and you ought to find him not guilty, unless you find that he is guilty of abducting the girl for the purpose of concubinage.
3. You must believe from the evidence beyond a reasonable doubt, before you can convict the defendant of abducting the girl for the purpose of concubinage, that the defendant abducted her, not merely for the purpose of having sexual intercourse with her, but for the purpose of creating the relation between himself and the girl of concubinage, which means a natural marriage, as contradistinguished from a legal or civil marriage; for the purpose of concubinage, that is, for the purpose of an habitual and continued illicit cohabitation with her.
4. One, two, or a half dozen acts of illicit intercourse would not, of themselves, constitute concubinage, but they should be considered in connection with other facts and circumstances shown by the evidence in determining whether or not the defendant’s purpose was habitual and continued cohabitation with the girl. Was such his purpose when he abducted the girl? And was his purpose defeated by his capture, or by any other circumstances? You must answer these questions by a fair consideration of all the evidence in the case.
5. You must believe beyond a reasonable doubt, before you can convict the defendant under this indictment, that his purpose was prostitution or concubinage, and not merely to have illicit sexual intercourse *495with her; for if his purpose was merely to gratify his lawless lust either by rape, seduction, or fornication, ho would not he guilty under this indictment, and you ought to acquit him.
6. When one is said to have abducted a female for the purpose of prostitution, that means, in law, for the purpose oí unlawful sexual intercourse with men, not merely for the sexual intercourse with the person abducting; for he could bo guilty without any sexual intercourse with the female abducted, provided he abducted her for the purpose of putting her in a position to have indiscriminate sexual intercourse with others.
7 When one is said to have abducted a female for the purpose of concubinage, that means in law that he purposed or meant to create a sort of marriage relation between himself and the female abducted; that he purposed to cohabit with her; to have continual habitual sexual intercourse with her.
8. It is your duty, in making up your minds as to the guilt or innocence of the defendant, to discard from your consideration any fooling of indignation, prejudice, or passion which his conduct or acts towards the unfortunate girl might excite in your bosoms, and to look at the evidence purely in the light of the charge made against him, and find a verdict as the evidence convinces you of his guilt or innocence of the particular-charge against him. This is a duty you owe, not only to the prisoner, hut to yourselves and the government of the United States.
9. If according to one theory of the evidence the defendant would be guilty, but according to another theory he would be innocent, and you entertain a reasonable doubt from the evidence which is the correct theory, you ought to find the defendant not guilty.
10. A doubt which requires an acquittal must be “actual and substantial,”—a real doubt arising out of the evidence. It is that state o! the case which, after an entire consideration of all the evidence, leaves your minds in such condition that you cannot say you are convinced to a moral certainty of the defendant’s guilt of the charge against him. This is what is meant by being convinced beyond a reasonable doubt-.
11. Now, if you believe from the evidence, beyond a reasonable doubt, that the defendant abducted the girl for the purpose of prostitution or concubinage, (as explained in the instructions here given you by the court,) yon will find him guilty as charged in the indictment.
You, gentlemen, will try this defendant's case as you would that of any other man, and give him the same consideration, regardless of his race, color, or condition in life. The same law governs in this case as in any other case of the same character and circumstances.